                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


CARRINGTON MORTGAGE                          )
SERVICES, LLC,                               )
                                             )
         Plaintiff,                          )
                                             )
               v.                            ) 2:16-cv-00534-NT
                                             )
ROXANE M. GIONEST,                           )
                                             )
         Defendant.                          )


                                           ORDER

         A judicial settlement conference was held in this case nearly a year ago, on

March 9, 2018. Following the settlement conference, I issued two orders, the first of

which directed the parties to take certain steps to advance the settlement process

based on the parties’ representations during the conference. ECF No. 32. The second

order instructed Plaintiff Carrington Mortgage Services, LLC (“Carrington

Mortgage”) to show cause regarding its failure to comply with the first order. ECF

No. 35.      The Defendant, Roxane Gionest Haynes,1 (“Haynes”) maintains that

Carrington Mortgage failed to comply with both orders and seeks dismissal on that

basis.    After conducting two evidentiary hearings on the issue, I conclude that

Carrington Mortgage failed to comply with this Court’s orders and that the

appropriate sanction for Carrington Mortgage’s misconduct during the settlement

process is to award Haynes her reasonable attorney’s fees.




 1 Ms. Haynes married after this action was initiated and her married name is not reflected on the
docket.
                           I. FACTUAL BACKGROUND

      On November 7, 2008, Haynes secured a home loan by executing a mortgage,

which was assigned to Carrington Mortgage in July 2015. Around the fall of 2015,

Haynes hired legal counsel after submitting several applications for loan

modifications with Carrington Mortgage. In July 2016, Carrington Mortgage notified

Haynes that the payments on her mortgage were past due. Carrington Mortgage

then initiated this federal foreclosure action on October 25, 2016. Since this litigation

began, Haynes has submitted at least five additional loan modification requests, each

of which was denied.

      In June 2017, after Haynes had submitted her fourth loan modification

application, the parties attended a mediation with a private mediator. According to

the mediation report, Carrington Mortgage informed Haynes that the reason for the

loan modification denial dated March 2, 2017, was that it was not evident from the

application package that her husband contributed income to household expenses, and

that her income alone did not leave a sufficient surplus, after accounting for

household expenses. Haynes insisted that she had submitted documentation of her

husband’s income contribution, but that Carrington Mortgage had failed to consider

it. The report reflects that Carrington Mortgage gave Haynes detailed instructions

about what documents she needed to submit to allow Carrington Mortgage to

consider the couple’s joint income in assessing Haynes’ eligibility for a loan

modification. After the private mediation, Carrington Mortgage rejected more loan

modification applications submitted by Haynes.



                                            2
      The parties attended a judicial settlement conference before me on March 9,

2018, during which Carrington Mortgage represented that, upon submission of a new

loan modification package, it would re-evaluate Haynes’ eligibility for a loan

modification based on both her income and her husband’s income. Later that same

day, I issued an Order (“March 9 Order”), which instructed the attorney for

Carrington Mortgage to “file a written report” by April 25 “setting forth the steps

taken by Carrington Mortgage to evaluate the Haynes’ request, and providing the

Court with Carrington Mortgage’s preliminary, good faith assessment of the Haynes’

eligibility for a modification.” ECF No. 32 ¶ 4. The March 9 Order also required

Carrington Mortgage to explain to Haynes the basis for a denial of her loan

modification request, should that be the outcome. Id. ¶ 5.

      The Court did not receive the written report assessing Haynes’ eligibility for a

modification based on both her income and her husband’s income by April 25, as

required by the March 9 Order. Five days after the April 25 deadline, the attorneys

for Carrington Mortgage withdrew their appearances. On May 9, at which time no

eligibility assessment had been filed and no new attorney had entered an appearance

on behalf of Carrington Mortgage, I issued an Order (“Show Cause Order”)

instructing Carrington Mortgage to file a verified response within seven days

“showing cause as to why the Complaint (ECF No. 1), should not be dismissed, with

prejudice, for failure to comply with the [March 9 Order].” ECF No. 35.

      On May 14, a new attorney entered an appearance and Carrington Mortgage

filed an unverified response to the Show Cause Order informing the Court that its

new attorney had not received the transfer file for the case until May 3. The response

                                          3
also stated that Carrington Mortgage had denied Haynes’ request for a loan

modification following the judicial settlement conference, and that it had sent her a

letter to that effect on April 3. That letter did not include an explanation for the

denial and indicated that, yet again, only Haynes’ income was considered in

determining her eligibility for a loan modification.    In her reply to Carrington

Mortgage’s response to the Show Cause Order, Haynes requested that the Court

dismiss the case with prejudice based on Carrington Mortgage’s failure to comply

with both the March 9 Order and the Show Cause Order.

      Two evidentiary hearings were then held to determine whether Carrington

Mortgage had complied with the March 9 Order and the Show Cause Order. The first

hearing took place on July 24, 2018, at which the Court received testimony from

Clayton Gordon, a Default Litigation and Mediation Supervisor employed by

Carrington Mortgage. ECF No. 47 at 4-5. Gordon testified that “guidelines” and

“guidance” from the United States Department of Agriculture (“USDA”) prohibited

Carrington Mortgage from considering Haynes’ husband’s (i.e., a non-borrower’s)

income towards eligibility for a loan modification because “the non-borrower

contributor’s monthly income greatly outweighed that of the borrower’s income.” Id.

at 12. Therefore, Gordon explained that Carrington Mortgage had considered only

Haynes’ individual income in determining her eligibility for a loan modification, and

because her income alone was too low, the request was denied. Id.

      After the hearing, Haynes’ attorney unsuccessfully attempted to locate USDA

guidelines that would support Carrington Mortgage’s view that it was prohibited

from considering the income of Haynes’ husband. Haynes then moved to reopen and

                                          4
supplement the record (ECF No. 50) to establish the existence of the guidelines that

Gordon had referenced in his testimony. A telephonic hearing was held on August

17, during which Carrington Mortgage was unable to provide a citation to any USDA

guidelines.   Carrington Mortgage also represented again that it was willing to

consider Haynes’ husband’s income but explained for the first time that, in order for

it to do so, Haynes would need to submit a new loan modification application package

with a contribution letter indicating what percentage of the loan payments would be

paid by her husband. The absence of the contribution letter in prior loan modification

applications was, according to Carrington Mortgage, at least part of the reason that

those loan modification requests had been denied. At the conclusion of the telephonic

hearing, I granted Haynes’ motion to reopen the record.

      The second evidentiary hearing took place on October 1, 2018, for the narrow

purpose of identifying the USDA guidance that Gordon had testified about on July

24. Carrington Mortgage called Gordon to the stand again, and he testified that the

USDA guidance that he had referenced was actually an e-mail from a USDA

supervisor to a Carrington Mortgage employee, dated October 12, 2016, in response

to an inquiry from Carrington Mortgage about non-borrower income. See ECF No.

63-8. The e-mail states, in relevant part, that non-borrower income may be used “to

support borrower income,” as long as “the major contributor is the borrower.” Id. In

other words, “[n]on-borrower income may not be the only source of income and/or the

lion’s share.” Id. Gordon testified that he did not know whether the e-mail inquiry

from Carrington to the USDA was tied to any particular loan, including Haynes’ loan,

or whether it was a general inquiry. The e-mail also included an excerpt from a set

                                          5
of published USDA loan regulations. Gordon testified that the regulations do not

explicitly state that a non-borrower’s income cannot be considered if it outweighs the

borrower’s income, but that because the regulations themselves are unclear,

Carrington Mortgage had relied on the guidance in the email from the USDA on that

point.

         At the conclusion of the hearing, I encouraged the parties to engage in further

settlement discussions in an attempt to resolve this matter. The parties requested

additional time to do so and I entered an Order (ECF No. 70) postponing any decision

on the Show Cause Order to allow the parties to continue to explore settlement. The

parties then filed five motions requesting extensions of time (ECF Nos. 71, 73, 75, 77,

79). No settlement has been reached.

                                     II. LEGAL ANALYSIS

          Under Federal Rule of Civil Procedure 16(f), a court “may issue any just

orders,” on motion or on its own, to sanction a party or attorney who “is substantially

unprepared to participate” or who “does not participate in good faith” in a pretrial

conference, or who “fails to obey a scheduling or other pretrial order.” Fed. R. Civ. P.

16(f)(1)(B)-(C). Rule 16(f)(1) specifically authorizes dismissal of an action,2 and a

district court has discretion to dismiss a case when “[c]onfronted with repeated

failures to comply with its scheduling orders . . . .” McKeague v. One World Techs.,

Inc., 858 F.3d 703, 706 (1st Cir. 2017). Indeed, it is “well established” that “all orders

governing the management of a case are enforceable under pain of sanction for




 2Rule 16(f)(1) specifies that “any just orders” includes those authorized by Rule 37(b)(2)(A)(ii)–(vii).
Rule 37(b)(2)(A)(v) provides that a court may “dismiss[] the action or proceeding in whole or in part.”
                                                   6
unjustifiable violation.” Barreto v. Citibank, N.A., 907 F.2d 15, 16 (1st Cir. 1990) (per

curiam). However, “dismissal with prejudice is a harsh sanction which runs counter

to [the] strong policy favoring the disposition of cases on the merits.” Goldman,

Antonetti, Ferraiuoli, Axtmayer & Hertell v. Medfit Int’l, Inc., 982 F.2d 686, 692 (1st

Cir. 1993); see also McKeague, 858 F.3d at 707-08.

       In addition to dismissal as a possible sanction, Rule 16(f) provides for an award

of attorney’s fees:

       Instead of or in addition to any other sanction, the court must order the party
       [who failed to comply with this rule], its attorney, or both to pay the reasonable
       expenses—including attorney’s fees—incurred because of any noncompliance
       with this rule, unless the noncompliance was substantially justified or other
       circumstances make an award of expenses unjust.

Fed. R. Civ. P. 16(f)(2). “When a trial court is faced with a violation of a court order,

it may choose from a broad universe of possible sanctions . . . [and] in making the

choice of a[n appropriate] sanction, the court must give individualized consideration

to the particular circumstances of the case.” Velázquez Linares v. United States, 546

F.3d 710, 711 (1st Cir. 2008).

       Here, Carrington Mortgage has twice violated orders of this Court, without any

justification, and has consistently failed to communicate to Haynes a reliable

assessment of her ability to obtain a loan modification. At the judicial settlement

conference held on March 9, 2018, Carrington Mortgage represented, as it had during

private mediation the previous year, that it would consider Haynes and her husband’s

joint income if they submitted a new loan modification application package. That

new application was subsequently denied. The denial notice referenced Haynes’ take-

home income as being insufficient and made no reference to her husband’s take-home

                                            7
income. At the July 24 evidentiary hearing, Gordon testified that the reason for the

denial was that Carrington Mortgage was prohibited from considering Haynes’

husband’s income when assessing the application because of controlling USDA

guidance. Carrington Mortgage then informed the Court on August 17 that the denial

actually resulted, at least in part, from a missing contribution letter. During the

second evidentiary hearing on October 1, however, no mention was made of a

contribution letter, and Carrington Mortgage clarified that it was, in fact, the

informal USDA guidance that it had received in an email that prevented it from

considering Haynes’ husband’s income.

       This series of contradictory communications from Carrington Mortgage is

significant for several reasons. First, it means that when Carrington Mortgage

attended the settlement conference on March 9, 2018, it was either unaware of the

USDA guidance that it now relies on to disregard Haynes’ husband’s income, or it

knowingly made representations that contradicted the USDA guidance. Therefore,

Carrington Mortgage was either “substantially unprepared to participate” in the

settlement conference or “d[id] not participate in good faith.”    Fed. R. Civ. P.

16(f)(1)(B).   Second, during the months following the settlement conference,

Carrington Mortgage failed to effectively communicate to Haynes the process that it

had undertaken to evaluate her newest loan modification request and the exact basis

for its denial.   That lack of communication with Haynes and with the Court

constitutes a failure to comply with the March 9 Order. Carrington Mortgage also

failed to comply with the Show Cause Order by neglecting to file a verified response



                                         8
communicating clearly to the Court the steps it had taken to comply with the

deadlines set by the March 9 Order.

      Carrington Mortgage’s repeated failure to adequately communicate to Haynes

its conclusion that USDA guidance prevented it from including her husband’s income

when evaluating her modification applications was, at best, a product of inattention

and carelessness. Its noncompliance with Rule 16 and with this Court’s orders, as

described above, imposed unnecessary hardship on Haynes.          However, although

Carrington Mortgage’s litigation conduct is reproachable, I am persuaded that it

arose from Carrington Mortgage’s lack of concern for the obligations it owes Ms.

Haynes, as its customer and toward the judicial process. Accordingly, Carrington

Mortgage’s conduct represents misfeasance and not malfeasance. For that reason, I

do not impose the ultimate sanction of dismissal. Instead, pursuant to Fed. R. Civ.

P. 16(f), I award Haynes her reasonable attorney’s fees incurred as a result of the

specific misconduct at issue.

      An award of attorney’s fees that is imposed for the violation of civil procedures

is compensatory in nature and “may go no further than to redress the wronged party”

for the specific misconduct at issue. Goodyear Tire & Rubber Co. v. Haeger, 137 S.

Ct. 1178, 1186 (2017). Carrington Mortgage’s misconduct began with its failure to

either adequately prepare for the settlement conference or to participate in the

settlement conference in good faith by committing to consider Haynes and her

husband’s joint income in determining Haynes’ eligibility for a loan modification

when, it now contends, USDA guidance prohibited it from doing so. That misconduct

continued when Carrington Mortgage subsequently failed to adequately inform

                                          9
Haynes and the Court of that governing guidance. These events caused Haynes to

incur attorney’s fees in preparing additional loan modification applications and

preparing for and participating in two evidentiary hearings. Therefore, Haynes is

entitled to her reasonable attorney’s fees incurred in connection with the settlement

conference and hearings beginning on the date of the settlement conference, on March

9, 2018, to the date this Order is docketed, February 6, 2019.

      Finally, Carrington Mortgage has not demonstrated that its noncompliance

with Rule 16 was “substantially justified” or that other circumstances would make

an award of expenses unjust. See Fed. R. Civ. P. 16(f)(2). Carrington Mortgage

informed the Court in an unverified response to the Show Cause Order that its new

attorney had not received the transfer file from its prior attorney until May 3. But

Carrington Mortgage offered no explanation as to why its prior attorney had failed to

file the preliminary assessment as required by the March 9 Order, even though the

attorneys did not move to withdraw until after the April 25 deadline. Carrington

Mortgage’s response also did not offer any explanation or justification for the fact that

the April 3 denial letter that it had mailed to Haynes did not include a detailed

explanation for its denial of the loan modification request, as required by the March

9 Order.   Therefore, an award of attorney’s fees is justified for the purpose of

compensating Haynes for the attorney’s fees she unnecessarily incurred as a

consequence of Carrington Mortgage’s misconduct.

                                 III. CONCLUSION

      For the foregoing reasons, it is ORDERED that Carrington Mortgage shall

pay Haynes’ reasonable attorney’s fees incurred from March 9, 2018, to February 6,

                                           10
2019, in connection with the judicial settlement conference and the related

proceedings that followed.

      It is further ORDERED that the Defendant shall file an updated attorney fee

affidavit for the above-stated time period with the Court by Monday, February 18,

2019. The Plaintiff shall have the opportunity to file a memorandum in response no

later than seven days after the Defendant’s attorney fee affidavit is filed.   The

Defendant may file a reply memorandum within five days thereafter.

      SO ORDERED.

      Dated this 6th day of February, 2019.


                                                   /s/ JON D. LEVY
                                              CHIEF U.S. DISTRICT JUDGE




                                        11
